Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, line 2, “feed” should be –fed—for clarity. Claim 1 fails to structurally link the flocculant injector to a structural element as it is only linked to the vortex. Suggested language to overcome the rejection is to insert –piping containing the—before “vortex” in the last line of claim 1. Claim 20, line 4, “an bypass” should be –a bypass--. It is suggested that applicant review the claims for any other typos or grammatical errors. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101756970 (cited by applicant). KR ‘970 discloses a wastewater treatment system including hydrocyclone separator 200, a vortex finder pipe that includes the addition of released pressure water (with dissolved air released) thereto (see 300). A flared inlet distributer with an optional flat plate (see fig. 8a) that feeds the wastewater and released pressure water into the flotation tank 130 where floats are removed from clarified water discharged below the floated fraction. The pressure water recycle is capable as acting as a “flocculant injector”. As the claim is a system (apparatus claim) and there is not –source of flocculant—recited, the structure presented on the prior art merely needs to be capable of performing the recited function of the functional elements recited in the claim. The recitation of the “waterline” in claim 9 is defined by the material being acted upon and carries no patentable weight unless the waterline is connected in a structural manner to the other elements of the apparatus claims. Additionally the term “proximate to the waterline’” is relative phrasing allowing a broad interpretation of the meaning. 
Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 92/08533  (WO ‘533). WO ‘533 discloses a wastewater cleaning plant including a hydrocyclone 30, a flocculant injector at 80 injecting flocculant into the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘533 as applied to claims (1,1,10 and 10) respectively above, and further in view of Roets (US4559146). WO ‘533 employs a bypass aerator 70 in his wastewater system but fails to disclose a bypass aerator employing a venture as recited in the clams. Roets employs an aerator 28 in a flotation system to add air to a liquid stream used in aerating a wastewater feed stream (at line 26 terminus). It would have been obvious to employ the bypass aerator 28 of Roets, which has a venture for the bypass aerator 70 in in WO ‘533, which is silent as to the presence of a venture, as both aerators function in a similar manner to achieve the same aeration effect. 
Claims 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 5, 1 and 10 respectively above, and further in view KR ‘970. Kr ‘970 discloses the feeding of flotation wastewater upwardly, with a trumpet outlet and a flat deflector to evenly spread the wastewater in the flotation cell as noted earlier in the office action. To employ this desirable feature in the WO ‘533 flotation tank 50 would have resulted in the beneficial effects of even feeding thus employing the entire flotation cell cross sectional area. 
Examiner Note:  To overcome the prior art applied against the claims applicant may make the following changes. Claim 1, line 2, change “feed” to –fed--; line 3, after “steam” insert –and has a bottom outlet for removing settleable solids and a vortex finder as a top outlet in which a vortex is formed--; line 4, after “from the” insert –top outlet of the--; line 6, after “hydrocyclone separator;” insert –a source of flocculant connected to a post-hydrocyclone flocculant injector assembly; --; line 6, change “a post-hydrocodone” to --the post-hydrocyclone--; line 7, change “inject flocculant” to –inject the flocculant from the flocculant source--; line 7, before “vortex” insert –piping containing the--. Other grammatical corrections previously noted should be made also. 
Allowable Subject Matter
Claims 3-4, 8, 13-14, 16-17 and 19-20  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting all the noted 112(b) rejections in said base claims and intervening claims. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML